This correspondence is in response to applicant’s reply filed on 10/13/2020.  Claims 1-7 are pending.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 09/22/2020 & 10/13/2020 have been placed in the application file, but the information referred to therein has not been considered as to the merits.  The information disclosure statements filed on 09/22/2020 & 10/13/2020 are duplicates of the originally filed IDS of 07/14/2020.
Drawings
The drawing corrections were received on 10/13/2020.  These corrections, with regards to reference character “10,” are acceptable.
Specification
The disclosure is objected to because of the following informalities: the specification refers to a “rotating mounting portion.”  However, the claims recite a “rotating mounting .
Appropriate correction is required.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence Thomas on May 5, 2021.
The application has been amended as follows: 
1. (Currently Amended) A foldable mounting bracket assembly for mounting a 
a)    a base portion for fastening said foldable mounting bracket assembly to a deck railing vertical support post, whereincomprises a double eye section of a knuckle joint having a horizontal bore through said double eye section for receiving a horizontally mounted pivot pin that attaches said base portion to a rotating mounting head;
b)    wherein said rotating mounting head has a , whereincomprises a single eye section of said knuckle joint having a horizontal bore through said single eye section for receiving said horizontally mounted pivot pin that attaches said rotating mounting head to said base portion;
wherein said horizontally mounted pivot pin a closed position, wherein said rotating mounting heada deployed position, wherein said rotating mounting head, and floor surface;
d)    wherein said base portion further comprises two circular apertures for receiving fasteners for attaching said foldable mounting bracket assembly to said deck railing vertical support post; and
e)  wherein said base portion further comprises a front side and a back side, whereinsaid closed position, said front side and said back side are parallel to said deck railing vertical support post, wherein said foldable mounting bracket assembly further comprises a semi cylindrical tapered wedge, which stabilizes and secures said vertically disposed deck or patio accessory when installed with said foldable mounting bracket assembly; 
f)  wherein said deck or patio accessory comprises a table, wherein said table has a top side and a bottom side, parallel to said top side; said table further comprising a mounting side, which has a rectangular cavity that is complementary to the size and shape of said rotating mounting head for installation of said table to said foldable mounting bracket assembly; said table further comprises a circular aperture that is complementary to said circular aperture in said rotating mounting head of said foldable mounting bracket assembly; wherein when said table is used with a vertically disposed deck and patio accessory, said table can be leveled and stabilized through the use of said semi cylindrical wedge.
2.  (Canceled) 
3.  (Canceled) 
4.  (Canceled) 
5.  (Canceled) 
6.  (Currently Amended) A foldable mounting bracket assembly as in claim [[5]]1, wherein said foldable mounting bracket assembly s the table through the use of a securing pin.
7.  (Canceled) 
Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural limitation drawn to the rotating mounting head of the bracket assembly, in addition to the structural limitations drawn to the connection to the table, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional brackets capable of being secured to deck and patio railings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        6-May-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632